THE COURT.
The defendants were convicted in the superior court of Trinity County of a felony, to wit: the crime of burglary of the second degree.
[1] The transcript on appeal was filed in this court September 12, 1928. No brief has been filed in behalf of appellants. The cause was regularly placed on the calendar for oral argument on December 4, 1928. No appearance was made for appellants at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgments and the order are affirmed. *Page 259